TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                                   OFFICE OF THE ATTORNEY GENERAL
                                                             State of California

                                                         DANIEL E. LUNGREN
                                                            Attorney General
                                                ______________________________________

                                               OPINION      :
                                                            :          No. 96-508
                                        of                  :
                                                            :         April 25, 1997
                              DANIEL E. LUNGREN             :
                                 Attorney General           :
                                                            :
                               CLAYTON P. ROCHE             :
                              Deputy Attorney General       :
                                                            :
                     ______________________________________________________________________

                         THE HONORABLE JAMES P. FOX, DISTRICT ATTORNEY, SAN MATEO COUNTY,
         has requested an opinion on the following question:

                          May a person place a bet by telephone in California to a location where such bet would be
         legal?

                                                                         CONCLUSION

                          A person may not place a bet by telephone in California to a location where such bet would
         be legal.

                                                                             ANALYSIS

                            This request for our opinion involves a scheme described as "English Sports Betting."
         California residents are solicited to open a betting account with an organization based in Jamaica where
         betting is legal. Bets may be placed on all types of contests, such as horseracing, sports events, and election
         results, through use of an "800" telephone number.

                           We are asked whether using a telephone in California to place a bet with a bookmaker in
         another jurisdiction where gambling is legal would contravene state law. Footnote No. 1 We conclude that
         placing the bet by telephone in California would be illegal.

                         Lotteries and other forms of gambling are generally prohibited under the terms of Penal
         Code sections 319-337.9. Footnote No. 2 Relevant to the issue presented herein is section 337a, which
         provides:

                          "Every person,

                          ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                          "3      Wh           h h        f        i    hi               d                i      l            h      i   i   h ld

1 of 3
                           "3. Who, whether for gain, hire, reward, or gratuitously, or otherwise, receives, holds, or
         forwards, or purports or pretends to receive, hold, or forward, in any manner whatsoever, any money, thing,
         or consideration of value, or the equivalent or memorandum thereof, staked, pledged, bet or wagered, or
         offered for the purpose of being staked, pledged, bet or wagered, upon the result, or purported result, of any
         trial, or purported trial, or contest, or purported contest, of skill, speed or power of endurance of man or
         beast, or between men, beasts, or mechanical apparatus, or upon the result, or purported result, of any lot,
         chance, casualty, unknown or contingent event whatsoever; or

                          ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                           "6. Who lays, makes, offers or accepts any bet or bets, or wager or wagers, upon the result,
         or purported result, of any trial, or purported trial, or contest, or purported contest, of skill, speed or power of
         endurance of man or beast, or between men, beasts, or mechanical apparatus, is punishable by imprisonment
         in the county jail for a period of not more than one year or in the state prison.

                          ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."

         It is evident that section 337a prohibits the placing of bets by anyone in California on any of the enumerated
         contests or events. The statute contains no exceptions for bets received or accepted in another jurisdiction
         where betting is legal.

                          Under California law, gambling activities are illegal in this state even though they are
         performed in connection with activities in another state or country where gambling is legal. In Finster v.
         Keller (1971) 18 Cal. App. 3d 836, 849, for example, the court ruled that defendants could be charged with
         aiding and abetting a lottery in violation of section 322, even though the lottery was being conducted in
         Mexico where such gambling was legal. In People v. Jones (1964) 228 Cal. App. 2d 74, the defendants were
         charged with organizing a lottery in violation of section 320, even though the actual drawing of the lottery
         was to be in Nevada, where it would have been legal. The court concluded that the lottery scheme was illegal
         under California law "although the operation of the lottery and the actual drawing pursuant thereto are to take
         place in another state." (Id., at p. 92.) Footnote No. 3

                           Moreover, we note the general provisions of section 27:

                           "(a) The following persons are liable to punishment under the laws of this state.

                           "1. All persons who commit, in whole or in part, any crime within this state;

                           ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."

         In People v. Chase (1931) 117 Cal. App. Supp. 775, 780-781, the court upheld the application of section 27 to
         defendants who, while in California, invited people to visit a gambling ship, the Johanna Smith, anchored off
         the coast:

                            ". . . . Section 27 provides, in part: `The following persons are liable to punishment
               under the laws of this state: 1. All persons who commit, in whole or in part, any crime within
               this state.' Even if the `Johanna Smith' was on the high seas, yet if the invitation was given in this
               state, the offense may be prosecuted here, under this section [citations]; and it matters not, to this
               conclusion, that there may be no law on the high seas by which the transaction in question
               is made a crime. [Citations.] . . ."

                         Accordingly, we conclude that a person may not place a bet by telephone in California to a
         location where such bet would be legal.

                                                                               *****

2 of 3
                                                                   *****

         Footnote No. 1
         We were also asked whether betting through use of the Internet would be illegal. Because this issue is pending in current
         litigation, we will refrain from responding to this inquiry. (See 66 Ops.Cal.Atty.Gen. Foreword (1983).)
         Footnote No. 2
         All references hereafter to the Penal Code are by section number only.
         Footnote No. 3
         In Advance Delivery Service, Inc. v. Gates (1986) 183 Cal. App. 3d 967, the court recently applied these same legal
         principles in finding a violation of section 337a, where defendants picked up bets for a third party and placed the bets at a
         racetrack where such betting was legal.




3 of 3